810 F.2d 199
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stewart B. BROOKS, Plaintiff-Appellant,v.Rex A. ZENT;  Richard P. Seiter;  John H. Newsome;  JudithAllen, Defendants- Appellees.
No. 85-3962.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1986.

Before WELLFORD and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Appellant appeals pro se from the district court's order granting the defendants' motion for summary judgment, thereby denying his 42 U.S.C. § 1983 first and fourteenth amendment claims.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court dealt with the issues fully and properly analyzed the pertinent authority.


2
It is ORDERED that the district court's judgment be affirmed for the reasons stated in the district court's opinion.   Rule 9(d)(3), Rules of the Sixth Circuit.